

117 HRES 203 IH: Expressing the sense of the House of Representatives that the President of the United States should take Executive action to declare National COVID–19 Vaccination Awareness Day as a one-time Federal holiday to act as a galvanizing moment to promote the more rapid distribution of COVID–19 vaccines to all areas of the country, show appreciation for the heroic partnership between government and health care stakeholders to develop effective and safe vaccines in record time, and increase public awareness of the important role vaccination can play for a return to normalcy as soon as possible.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 203IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Katko (for himself, Ms. Spanberger, and Mr. Gottheimer) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that the President of the United States should take Executive action to declare National COVID–19 Vaccination Awareness Day as a one-time Federal holiday to act as a galvanizing moment to promote the more rapid distribution of COVID–19 vaccines to all areas of the country, show appreciation for the heroic partnership between government and health care stakeholders to develop effective and safe vaccines in record time, and increase public awareness of the important role vaccination can play for a return to normalcy as soon as possible.Whereas, starting in 2020, COVID–19 created a global pandemic that has had a catastrophic impact on human life, our communities, and our economy;Whereas COVID–19 has caused more than 2,500,000 deaths across the globe and more than 500,000 deaths in the United States;Whereas COVID–19 has caused not only a public health crisis, but also an unprecedented economic crisis in the United States that has led to business closures, high unemployment rates, and a reduction in the production of goods and services;Whereas due to COVID–19, the United States Gross Domestic Product decreased 3.5 percent in 2020, the largest year-over-year decrease since 1946 and recorded its steepest quarterly drop in economic output on record, a decrease of 9.1 percent in the second quarter of 2020;Whereas, the American people have struggled to live through one of the country’s most tragic years, but should remain cautious until we can reach herd immunity and vaccinate most of the population to keep our family, friends, and colleagues safe;Whereas, the country’s battle with COVID–19 is not over, but there is reason for optimism to return to normalcy in the near future;Whereas the House of Representatives recognizes the efforts of Operation Warp Speed, which through American willpower, ingenuity, and might was able to develop multiple vaccines with record-breaking speed because of the private-public partnership facilitated by the United States Government;Whereas despite confusion and misinformation about available vaccines, they are an important part of family and public health and prevent the spread of dangerous and deadly contagious diseases;Whereas it has been scientifically established that the COVID–19 vaccines are highly effective in preventing vaccine recipients from developing severe or life-threatening symptoms and will help to protect Americans from COVID–19;Whereas mass vaccination programs have been highly successful in reducing the 57,000,000 deaths caused by infectious diseases in the world each year;Whereas we are in a galvanizing moment for our country, with the promise of more vaccine supplies and better distribution avenues that will lead to a return to normalcy;Whereas the delivery of the vaccine to the American public requires precise coordination across Federal, State, local, Tribal, and territorial governments and many public and private partners to ensure that every American who wants to receive a COVID–19 vaccine can receive one;Whereas the House of Representatives commends the creativity, innovation, and willingness of local, county, and State efforts to distribute vaccines to all areas of the country through a variety of venues, to cities and rural communities alike, while also striving to maximize efficiency and prevent any waste;Whereas the House of Representatives encourages Federal, State, local, Tribal, and territorial governments and public and private stakeholders to take these successful models and continue to improve upon vaccine distribution;Whereas the House of Representatives recognizes the heroic effort undertaken by our health care workers, first responders and leaders at all levels working together to realize a truly American accomplishment of developing vaccines in record time, working to effectively distribute the vaccine, and collectively aim to have a majority of the country vaccinated this summer;Whereas the House of Representatives recognizes the importance of public health awareness campaigns and a mass vaccination program for the betterment of the American public; andWhereas the House of Representatives understands the importance of returning to normalcy through a mass vaccination program for the American people and the economy to recover from the devastating effects of COVID–19: Now, therefore, be itThat the House of Representatives—(1)calls on the President of the United States to take Executive action to declare National COVID–19 Vaccination Awareness Day as a one-time Federal holiday to act as a galvanizing moment to promote the more rapid distribution of COVID–19 vaccines to all areas of the country, show appreciation for the heroic partnership between government and health care stakeholders to develop effective and safe vaccines in record time, and increase public awareness of the important role vaccination can play for a return to normalcy as soon as possible;(2)encourages the President of the United States in taking such Executive action, to ensure that the executive departments work with State and local officials and health care workers to educate and vaccinate the public;(3)encourages the President of the United States, in taking such Executive action, to ensure that the United States Government works to educate and vaccinate the Federal workforce; and(4)encourages Americans to take advantage of the rapidly increasingly supply of COVID–19 vaccines, recognizing the overwhelming scientific consensus on their efficacy and safety.